CORNISH, Judge,
specially concurring in results:
I would agree that the trial court should have determined the appellant’s financial status prior to trial, and if indigent, appointed counsel. Contrary to the dissent, however, I do not believe it necessary to remand this cause for a determination of Taylor’s indigency.
The following conversation transpired prior to trial:
THE COURT: Mr. Taylor, this is the date and time set for your jury trial on this charge of delivery of marijuana .. . You will recall that I had you brought here about week before last, inquired of you if you had an attorney—
MR. TAYLOR: Yes, Your Honor.
THE COURT: —and you told me that you could get one, but you thought you’d wait and see the results of the trial you were in that day.
MR. TAYLOR: Uh-huh.
THE COURT: My information is that you were convicted that day and are in the County jail now as a result of that conviction, is that correct?
MR. TAYLOR: Yes, it is.
THE COURT: Do you have an attorney to represent you?
MR. TAYLOR: No, I don’t.
THE COURT: Are you going to represent yourself then?
MR. TAYLOR: I don’t see hardly how I can do that, sir.
THE COURT: Why?
MR. TAYLOR: I’m not an attorney.
THE COURT: Well, you can represent yourself even though you’re not an attorney. You have had the opportunity to have gotten an attorney long before this, and the fact you didn’t get one was your own decision. You are familiar with the trial procedure, are you not?
MR. TAYLOR: A little bit; not too much.
The record establishes that on February 6, 1980, the appellant was tried for the offense of unlawful delivery of marijuana. At the February 6th trial, Taylor was represented by retained counsel. Taylor was convicted that same day and was immediately incarcerated in the Comanche County jail. He remained in jail until his trial on this cause on February 19,1980. Some six hours later, at the end of the trial the trial judge found that Taylor was indigent. That same day, February 19, 1980, the trial judge signed an order appointing the appellate public defender to represent Taylor on appeal. He also provided Taylor with a trial transcript at public expense.
It appears from the transcript that Taylor was indigent at the time of trial. It is difficult to believe that his financial position was significantly altered during the six *528hour period in which he represented himself at trial. Further, the State has not established that Taylor was remiss in obtaining counsel prior to trial. The record shows that during the two week period immediately preceding this cause the appellant was incarcerated apparently without funds to retain private counsel.
I concur in the majority opinion to the extent that the appellant should be granted a new trial.